Opinion issued January
6, 2011.
 
 
 
 
 
 
 
 
 

 
In
The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-09-00846-CR
NO.
01-09-00847-CR
____________
 




DENNIS WAYNE WILLIAMS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 179th
District Court
Harris County, Texas
Trial Court Cause Nos. 1162525 and 1062771
 
 

MEMORANDUM
OPINION




          In
appellate cause number 01-09-00846-CR, appellant, Dennis Wayne Williams, pleaded
guilty to the offense of possession of a controlled substance, enhanced by a
prior conviction for possession of a controlled substance.  In appellate cause number 01-09-00847-CR,
appellant pleaded guilty to the offense of robbery, enhanced by prior felony
convictions for aggravated robbery and burglary of a habitation.  In accordance with the terms of appellant’s
plea bargain agreement with the State in each cause number, the trial court
sentenced appellant to fifteen years’ confinement in each cause, with the
sentences to run concurrently.  Appellant
filed a pro se notice of appeal in each cause number.  We dismiss the appeals.
In each cause number, the trial court
entered a certification of the defendant’s right to appeal in which the court
certified that this is a plea bargain case and that the defendant has no right
of appeal.  See Tex. R. App. P.
25.2(a)(2).  Both of the trial court’s
certifications are included in the record on appeal.  See Tex. R. App. P. 25.2(d).  The record supports the trial court’s
certification in each cause.  See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeals
in cause number 01-09-00846-CR and 01-09-00847-CR.
PER CURIAM
 
Panel consists of Justices Keyes, Higley, and Bland.
 
Do not publish. 
Tex. R. App. P. 47.2(b).